In re: Nolan, Richard; TIC United Corporation; Reliance National Union Ins. Co.; Laborde, Charles; — Defendant(s); Applying for Supervisory and/or Remedial Writs; Parish of Orleans, Orleans Parish Civil District Court Div. “K” Number 97-4451; to the Court of Appeal, Fourth Circuit, Number 99CW-0800
Granted. The judgment of the trial court transferring the case to Division “K” is reversed for the reasons set forth in the dissenting opinion in the court of appeal. The case is remanded to Division “B”, the division to which it was randomly allotted.
MARCUS, J., not on panel.